deparment of treasury internal_revenue_service washington d c date aul sin ro 0coro0 contact person id number telephone number ra i w_i w o m t o i m i n o o dear sir or madam this is in reply to a ruling_request dated date with respect to a proposed transfer of artwork to you ais dedicated to the appreciation of art especially paintings literary works and objets d'art of d ais owned and operated by your organization you are recognized as exempt under sec_501 of the internal_revenue_code and are classified as other than a private_foundation under sec_509 b a vi because historically you have met the percent-of- support_test you own and maintain the buildings which house a operate and maintain the gallery offices equipment and gift shop in a negotiate coordinate and contract for awith government agencies employ and supervise staff personnel receive public contributions plan public events lease the land upon which a is located and open a to the public on a daily schedule you currently own a smail percentage of the artwork it displays the remaining artwork is on loan from other entities your membership has eight members and is self-perpetuating new voting members may be added by a majority of the existing voting members your trustees number between three and thirty and are elected annually by a majority of the voting members currently there are twenty trustees eight of the trustees are your voting members the remaining twelve trustees are other individual members of the community two of the voting members and thus two of the trustees are the grantors of c or their family members yo b is recognized as exempt sec_501 of the code and was a private_operating_foundation under sec_4942 b’s private_foundation_status was subsequently terminated and it became a supporting_organization described in sec_509 of the code b’s assets consist solely of artwork created by d b aiso currently loans the artwork to your organizaiton b pursuant to arms iength loan agreements prior to a excluding building and equipment was operated by b in pursuant to a separate private letter tuling request the completed operations and maintenance of a were transferred to you b is governed by a board_of directors consisting of eight trustees three of the eight trustees are selected by its donor members the remaining five trustees are selected by b’s public members the public members are the voting members who are not related to the donor members was formed pursuant to an irrevocable_trust agreement c is recognized as exempt under sec_501 of the code its only assets consists of twenty-one paintings by d since its inception all of the paintings owned by it have been located and used by a as part of its collection upon the death of either of c’s grantors all of its assets will be distributed to bif itis then in existence or to your organization as successor in addition to donating of the artwork through the trusts and b the grantors are important and irreplaceable resources in the operation and maintenance of your organization they have considerable expertise in the operations of an art museum and have internally recognized expertise concerning d's artwork additionally the grantors have a lengthy friendship with d and are well connected with members of the international art community a portion of the artwork on display and used at ais owned by revocable trusts created by c’s grantors the grantor’s son is the trustee for these revocable trusts the grantors have irrevocably pledged all of the artwork which they own at their deaths to either a or b for the purposes of consolidating the operations of a and to have the artwork contained in one entity it is proposed that both b and c transfer ail of their title and interest in and to the artwork and other assets to you and subsequently terminate there will be no restrictions or conditions placed on your use of the artwork the estimate value of the artwork will exceed the total contributions from all other sources for the year of transfer this proposed transfer would place ownership of the artwork and a’s operation under the control of one large entity with a more public board thus the effectiveness of fundraising may be increased additionally the proposed transfer will consolidate a's operation decrease costs by eliminating the need for the loan agreements and modifications and reduce administrative costs sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_509 of the code provides that for purposes of this title the term private_foundation means a domestic or foreign organization described in sec_501 other than- an organization described in sec_170 other than in clauses vil and viii an organization-which a normally received more than one-third of its support in each taxable_year from any combination of - i gifts grants contributions or membership fees and ii gross_receipts from admissions sales of merchandise performance of services or furnishing of facilities in an activity which is not an unrelated_trade_or_business within the meaning of sec_513 not including such receipts from any person or from any bureau of similar agency ofa governmental_unit as described in sec_170 in any taxable_year to the extent such receipts exceed the greater of dollar_figure or percent of the organization’s support in such taxable_year from persons other than disqualified persons as defined in sec_4946 with respect to the organization from governmental units described in sec_170 or from organizations described in sec_170 other than in clauses vii and viii and b normally receives no more than one-third of its support in each taxabie year from the sum of - i gross_investment_income as defined in subsection e and ii the excess if any of the amount of the unrelated_business_taxable_income as defined in sec_512 over the amount of the tax imposed by sec_511 sec_170 of the code describes an organization which normally receives a substantial part of its support exclusive of income received in the exercise or performance by such organization of its charitable education or other purpose or function constituting the basis for its exempt under sec_501 from a governmental_unit referred to in subsection c or from direct or indirect_contributions from the general_public sec_1_170a-9 of the income_tax regulations provides that an organization will be treated as a publicly_supported_organization if the total amount of support which the organization normally as defined in subparagraph of this paragraph receives from governmental units referred to in sec_170 from contributions made directly or indirectly to the general_public or from a combination of these sources equals at least percent of the total support normally received by the organization sec_1_170a-9 of the regulations provides that in applying the percent-of- support_test one or more contributions may be excluded from both the numerator and the denominator of the fraction if such contribution or contributions constitute an unusual grant this unusual grant exclusion in generally intended to apply to contributions which a are attracted by reason of the publicly supported nature of the organization b c would by reason of their size adversely affect the status of the organization as are unusual or unexpected with respect to the amount thereof and normally being publicly supported co sec_1_170a-9 of the regulations provides that whether a contribution is a unusual grant is based on all pertinent facts and circumstances and that some of the factors similar to the factors to be considered as set forth in sec_1 a - c sec_1_509_a_-3 of the regulations lists the following nine factors no single factor will necessarily be determinative among the factors to be considered are whether the contribution was made by any person or persons standing ina relationship to such person which is described in sec_4946 through g who created the organization previously contributed a substantial part of its support or endowment or stood in a position of authority such as a foundation_manager within the meaning of sec_4946 with respect to the organization a contribution made by a person other than those person described in this subdivision will ordinarily be given more favorable consideration than a contribution made b a person described in this subdivision whether the contribution was a bequest or an inter_vivos transfer a bequest will ordinarily be given more favorable consideration than an inter_vivos transfer whether the contribution was in the form of cash realty marketable_securities or assets which further the exempt purposes of the organization such as a gift of a painting to a museum except in the case of a new organization whether prior to the receipt of the particular contribution the organization a has carried on an actual program of public solicitation and exempt_activities and b has been able to attract a significant amount of public support whether the orgnization may reasonably be expected to attract a significant amount of public support subsequent to the particular contribution in this connection continued reliance on unusual grant to fund an organization's current operating_expenses as opposed to providing new endowment funds may be evidence that the organization cannot reasonably be expected to attract future support from the general_public whether prior to the year in which the particular contribution was received the organization met the one-third-support test described in subparagraph of this paragraph without the benefit of any exclusions of unusual grants pursuant to subparagraph of this paragraph whether neither the contributor nor any person standing in a relationship to such contributor which is described in sec_4946 through g continues directly or indirectly to exercise control_over the organization whether the organizaiton has a representative governing body as described in sec_1_509_a_-3 and whether material restrictions or conditions within the meaning of sec_1_507-2 have been imposed by the transferor upon the transferee in connection with such transfer the value of works_of_art to be transferred to you is so great that in the year of the transfer it would adversely affect your status as normally being publicly supported tn comparison to your normal pattern of support the amount_involved is clearly unusual the purposes of the transfer are to facilitate operations and fundraising of the museum therefore the proposed transfer possesses the three characteristic of an unusual grant set forth in sec_1_170a-9 of the regulations futhermore the proposed transfer satisfies most of the factors described in sec_1 a c of the regulations similarly the contributions of art constitute an unusual grant pursuant to sec_1_170a-9 because the transfer of art to you furthers your exempt purposes in that the art could not be displayed without the loan agreements with band c you have been carrying out a program of public solicitation and exempt_activities in the past and have shown that you will be able to attract significant amount of public support the contribution of the art may reasonably be expected to attract a significant amount of public support you have not in the past relied on the use of the unusual grant exclusion in order to meet the one-third support_test your governing body are experts with respect to the contributed art and its voting members are unrelated to c’s creators and there are no material restrictions or conditions with respect to the transfer of art from b and c the proposed transfer therefore constitutes an unusual grant as that term is defined in sec_1_170a-9 of the regulations as such it may be excluded from both the numerator and the denominator of the public support fraction sec_507 of the code provides that except as provided in subsection b the status of any organization as a private_foundation shall be terminated only if- such organization notifies the secretary at such time and in such manner as the secretary may by regulations prescribe of its intent to accomplish such termination or yod a with respect to such organization there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter and b the secretary notifies such organization that by reason of subparagraph a such organization is liable for tax imposed by subsection c and either such organization pays the tax imposed by subsection c or any portion not abated under subsection g or the entire amount of such tax is abated under subsection g sec_507 of the code provides that for the termination of a private_foundation without the imposition of tax set forth in sec_507 if the private_foundation with respect to which there have not been either willful repeated acts or omissions or a willful and flagrant acts or omission giving rise to liability for tax under chapter distributes all of its net assets to one or more organizations described in sec_170 other than clauses vil and viii each of which has been in existence and so described for a continuous period of at least calendar months immediately preceding such distribution sec_507 of the code provides that there is imposed on each organization which is referred to in subsection a a tax equal to the lower_of the amount which the private_foundation substantiates by adequate_records or other corroborating evidence as the aggregate tax_benefit resulting from the sec_501 status of such foundation or the value of the net assets of such foundation sec_1_507-2 of the regulations provides that the phrase other than in clauses vii and viii in sec_507 refers to organizations which are not solely described in sec_170 or viii sec_1_507-2 of the regulations provides that a private_foundation will meet the requirement that it distributes all of its assets within the meaning of sec_507 only if it transfers all of its right title and interest in and to all of its nets assets to one or more organization referred to in sec_507 of the code sec_1_507-2 of the regulations provides that such transfer is effecutated if the transferor private_foundation does not impose any material restriction or condition that prevents the transferee from freely and effectively employing the transferred assets or the income derived therefrom in furtherance of its exempt purposes the materiality of any such restriction or condition is determined from all the facts and circumstances of the transfer the more significant facts and circumstances to be considered in making such a determination are as follows a whether the public charity is the owner in fee of the assets it receives from the private_foundation b whether such assets are to be held and administered by the public charity in a manner consistent with one or more of its exempt purposes c whether the governing body of the public charity has the ultimate authority and control_over such assets and the income derived therefrom and d whether and to what extent the governing body of the public charity is organization and operated so as to be independent from the transferor sec_1_507-2 of the regulations provides that one of the more significant facts and circumstances to be considered in making the determination whether a particular condition or restriction imposed upon a transfer of assets is material within the meaning of paragraph a of this section whether and the extent to which the governing body is organized and operated so gos as to be independent from the transferor in turn the determination as to such factor must be determined from all the facts and circumstances some of the more significant facts and circumstances to be considered in making such a determination are a b c whether and to what extent members of he governing body are comprised of persons selected by the transferor private_foundation or disqualified persons with respect thereto or are themselves such disqualified persons whether and to what extent members of the governing body are selected by public officials acting in their capacities as such and how long a period of each member of the governing body may serve as such sec_1_507-2 of the regulations sets forth facts any one of which will be considered as preventing the transferee from freely and effectively employing the transferred assets or income derived therefrom in furtherance of its exempt purposes’ as follows a b c d e f g the transferor private_foundation a disqualified_person with respect thereto or any person or committee designated by or pursuant to the terms of an agreement with such a person hereinafter referred to as ‘donor' reserves the right directly or indirectly to name other than by designation in the instrument of transfer of particular sec_509 or organizations the persons to which the transferee public charity must distribute or to direct the timing of such distributions other than by direction in the instrument of transfer that some or all of the principal as opposed to specific assets not be distributed for a specified period the transferor by agreement or otherwise requires the public charity to take or withhold action with respect to the transferred assets which is not designed to further one or more of the exempt purposes of the public charity and such action or withholding of action would if performed by the transferor private_foundation with respect to such assets have subjected the transferor to tax under chapter the public charity assumes liabilities of the transferor private_foundation for purposes inconsistent with the purposes or best interests of the public charity the public charity is required to retain investment_assets that were transferred the transferor retains rights of first refusal with respect to the transferred assets an agreement between the transferor private_foundation and the public charity establishes irrevocable relationships between the public charity and other entities with respect tot he maintenance or management of the assets transferred and any other condition imposed on the public charity which prevents it from exercising ultimate control_over the assets received bis a publicly_supported_organization not a private_foundation therefore b cannot be subject_to the tax imposed by sec_507 of the code to constitute a termination under sec_507 of the code c must transfer all of its net assets to an orgnization described in sec_170 which has been so described for a continuous period of at least calendar months c’s sole assets are the paintings which it proposes to transfer to you the value of these paintings constitutes the net assets of c since the paintings are not subject_to any liabilities you have been a public charity pursuant to sec_170 of the code for the required calendar months prior to the proposed distribution therefore pursuant to sec_1_507-2 of the regulations the transfer of c's paintings to you constitutes termination under sec_507 of the code as long as all right title and interest in and to the paintings is transferred pursuant to sec_1_507-2 of the regulations such a transfer is effectuated if c places no material restrictions or conditions on the transfer which would prevent you from freely employing the transferred assets or income derived therefrom the proposed transfer meets all four of the more significant facts and circumstances to be considered which are set forth in sec_1_507-2 of the regulations in determining whether there is such a material restriction or condition first you will be the sole owner in fee of the art second you will display the art or preserve it for later display in furtherance of your exempt purposes third c will place no restrictions on your trustees’ authority and control_over the art or the income derived therefrom nor will any other person or entity exercise such control pursuant to the transfer fourth your trustees are organized and operated so as to be independent from c although there is some overlap between the trustees of c of your governing body person who are disqualified persons with respect to c control only three-eighths of your governing body furthermore the continued participation of these disqualified persons in your activities furthers your exempt purposes because of their expertise with respect to the art of d and their connections to the international art community transfer of all of the net assets of c to you pursuant to sec_507 of the code based on the foregoing we rule that the transfer of art from c to you constitute a based on the information submitted we rule as follows after the transfer your organization will continued to be recognized as exempt under sec_501 of the code and recognized as other than a private_foundation by virtue of being described in sec_509 and sec_170 and after the transfer c will be terminated as described in sec_507 of the code and b will be dissolved and neither c nor b will be subject_to the tax imposed pursuant to sec_507 we are informing your key district_director of this ruling because this ruling could help resolve future questions about your federal_income_tax status you should keep it in your permanent records this ruling is directed only to the organization that requested it sec_61 j of code provides that it may not be used or cited as precedent if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely s robert chief exempt_organizations c hatper jr technical branch yor
